DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 12 September 2022. Claims 1 - 24 are currently pending with claim 18 withdrawn from further consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12 September 2022 has been entered.

Claim Objections
Claim 23 is objected to because of the following informalities: Lines 1 - 3 of claim 23 recite, in part, “apparatus according to claim 1, wherein, the condition is set based on difference of the distance information, the distance information being obtained by measuring multiple target objects” which appears to contain grammatical errors and/or minor informalities. In view of paragraph 0066 of the instant disclosure and pages 9 - 11 of the remarks received 12 September 2022, the Examiner suggests amending the claim to --apparatus according to claim 1, wherein the condition is set based. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a display device to display”, “a projection device to project”, “a voice device to reproduce”, “an output device to output” and “a measuring device that measures” in claims 9 - 11, 15 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the angle between the plane of the part of the target object obtained from the position information" (emphasis added) in lines 3 - 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the position information" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive. 
On pages 9 - 11 of the remarks the Applicant’s Representative argues that new claim 23 is allowable over the previously cited prior art. The Applicant’s Representative argues that neither Yoo et al. nor Uebel et al. teach “the distance information being obtained by measuring multiple target objects”. The Examiner respectfully disagrees. Initially, the Examiner asserts that the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, the Examiner asserts that at least Yoo et al. disclose the aforementioned disputed claim limitation(s), see at least figures 4, 10 and 11, page 1 paragraphs 0007 - 0008 and 0011, page 2 paragraphs 0026 - 0027, page 4 paragraphs 0072 - 0074, page 6 paragraphs 0090 - 0097 and 0101 - 0103, page 7 paragraphs 0110 - 0112, page 9 paragraphs 0144 - 0150 and page 12 paragraphs 0193 - 0200 of Yoo et al. wherein they disclose “a method of controlling an electronic apparatus storing a reference three-dimensional (3D) coordinate, the method including: obtaining a 3D coordinate corresponding to a face region of a user included in an image photographed by a camera; obtaining position adjustment information for adjusting an image capture position of the camera based on a difference between the 3D coordinate of the face region and the reference 3D coordinate”, [0026] “a processor configured to: extract facial feature points from the image of the user, determine a difference between the reference coordinates and coordinates of the facial feature points”, [0027] that “the processor 140 may obtain a 3D coordinate for the eye, nose and mouth such as {Xeye=6 cm, Yeye=8 cm, Zeye=20 cm}, {Xnose=7 cm, Ynose=5 cm, Znose=18 cm} and {Xlip=5 cm, Ylip=13 cm, Zlip=22 cm}” [0093] and that “the processor 140 may obtain {Xeye=4 cm, Yeye=−1 cm, Zeye=9 cm}, {Xnose=2 cm, Ynose=3 cm, Znose=7 cm} and {Xlip=3 cm, Ylip=6 cm, Zlip=8 cm} corresponding to the difference value between the 3D coordinate obtained for the eye, nose and mouth and the reference 3D coordinate information as position adjustment information.” [0095] The Examiner asserts that the eye, nose and mouth correspond to multiple target objects and that the 3D coordinate information for the eye, nose and mouth correspond to distance information being obtained by measuring multiple target objects. Therefore, the Examiner asserts that at least Yoo et al. disclose the aforementioned disputed claim limitation(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 6, 8 - 12, 19, 20, 23 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al. U.S. Publication No. 2020/0059596 A1.

-	With regards to claims 1, 19 and 20, Yoo et al. disclose an information processing apparatus (Yoo et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0006 - 0007, Pg. 3 ¶ 0053, Pg. 4 ¶ 0064 and 0070 - 0071, Pg. 13 ¶ 0203 - 0207) that inspects a state of a target object using distance information obtained by measuring the target object, (Yoo et al., Abstract, Figs. 4, 10, & 11, Pg. 1 ¶ 0009 and 0016, Pg. 4 ¶ 0071 - Pg. 5 ¶ 0076, Pg. 5 ¶ 0083 - 0085, Pg. 6 ¶ 0094 - 0099, Pg. 6 ¶ 0102 - Pg. 7 ¶ 0106, Pg. 8 ¶ 0121 - 0122 and 0128, Pg. 10 ¶ 0162 - 0165, Pg. 12 ¶ 0193 - 0198 and 0200) a non-transitory computer-readable storage medium storing a program for causing a computer to execute (Yoo et al., Figs. 2 & 3, Pg. 2 ¶ 0026, Pg. 4 ¶ 0060 and 0064, Pg. 8 ¶ 0133 - Pg. 9 ¶ 0136, Pg. 13 ¶ 0205 - 0207) an information processing method for inspecting a state of a target object using distance information obtained by measuring the target object, (Yoo et al., Abstract, Figs. 4, 10, & 11, Pg. 1 ¶ 0009 and 0016, Pg. 4 ¶ 0071 - Pg. 5 ¶ 0076, Pg. 5 ¶ 0083 - 0085, Pg. 6 ¶ 0094 - 0099, Pg. 6 ¶ 0102 - Pg. 7 ¶ 0106, Pg. 8 ¶ 0121 - 0122 and 0128, Pg. 10 ¶ 0162 - 0165, Pg. 12 ¶ 0193 - 0198 and 0200) and an information processing method for inspecting a state of a target object using distance information obtained by measuring the target object, (Yoo et al., Abstract, Figs. 4, 10, & 11, Pg. 1 ¶ 0009 and 0016, Pg. 4 ¶ 0071 - Pg. 5 ¶ 0076, Pg. 5 ¶ 0083 - 0085, Pg. 6 ¶ 0094 - 0099, Pg. 6 ¶ 0102 - Pg. 7 ¶ 0106, Pg. 8 ¶ 0121 - 0122 and 0128, Pg. 10 ¶ 0162 - 0165, Pg. 12 ¶ 0193 - 0198 and 0200) the information processing apparatus comprising: one or more processors and one or more memories that cooperate (Yoo et al., Figs. 2 & 3, Pg. 1 ¶ 0007, Pg. 2 ¶ 0026, Pg. 3 ¶ 0056, Pg. 4 ¶ 0060 - 0061, 0064 and 0069 - 0071, Pg. 8 ¶ 0133 - Pg. 9 ¶ 0136, Pg. 13 ¶ 0205 - 0207) to: obtain a plane of a part of the target object based on the distance information, and acquire an angle between the obtained plane of the part of the target object and a predetermined plane; (Yoo et al., Figs. 4, 7A - 8, 10 & 11, Pg. 1 ¶ 0007 - 0009 and 0011 - 0012, Pg. 4 ¶ 0073, Pg. 5 ¶ 0083 and 0085 - 0086, Pg. 6 ¶ 0090 - 0097 and 0102, Pg. 7 ¶ 0110 - 0111 and 0118, Pg. 9 ¶ 0144 - 0150, Pg. 10 ¶ 0155 - 0163, Pg. 12 ¶ 0194 - 0201 [Yoo et al. disclose a process of calculating a direction(s) and a degree(s) of rotation(s) that a user needs to move and/or rotate their face or camera to match a position of a face in a reference image based on differences between obtained 3D coordinate information of various facial features and reference 3D coordinate information. Furthermore, Yoo et al. disclose that calculated differences produced by the process may require, for example, a user to tilt their face to the left by 15 degrees which the Examiner asserts discloses the limitation at least because 15 degrees is an angle between an XY plane of the user’s face, the obtained plane of the part of the target object, and an XY plane of the face in the reference image, the predetermined plane.]) output, in a case where a condition defined by the angle between the plane of the part of the target object obtained and the predetermined plane is not satisfied, based on the angle and the condition, (Yoo et al., Abstract, Figs. 4, 7A - 8, 10 & 11, Pg. 1 ¶ 0007 - 0009 and 0016 - 0018, Pg. 4 ¶ 0062, 0067 and 0071, Pg. 5 ¶ 0076 and 0083 - 0087, Pg. 6 ¶ 0092 - 0097, Pg. 8 ¶ 0121 - 0122, Pg. 9 ¶ 0146 - 0150, Pg. 10 ¶ 0155 - 0156 and 0162 - 0163, Pg. 12 ¶ 0198 - 0201 [“the reference 3D coordinate information is information on a 3D coordinate which was obtained from a reference image, and which corresponds to the face region included in the reference image”, “the processor 140 may provide voice such as ‘Move the camera to the right side by 10cm’ or ‘Tilt your face to the left side by 15 degrees’ through a speaker, based on the obtained position adjustment information or information for moving the face region of a user”, “the processor 140 may calculate information on angles based on comparison of the sizes of the eyes, the angle of the line connecting the eyes, the angle of the nose line and the angle of the lip line” and “the information for moving the face region of the user may include information on the moving distance by which the face region of the user is to be moved, the moving direction, the rotating direction and the degree of rotation, according to the difference between the obtained 3D coordinate and the reference 3D coordinate information”]) information regarding a direction in which the part of the target object is to be moved from a current state of the target object to a state satisfying the condition. (Yoo et al., Figs. 7A - 8, 10 & 11, Pg. 1 ¶ 0018, Pg. 4 ¶ 0066 - 0067, Pg. 5 ¶ 0078 - 0088, Pg. 8 ¶ 0121 - 0122, Pg. 10 ¶ 0162 - 0167, Pg. 12 ¶ 0199 - 0201) 

-	With regards to claim 2, Yoo et al. disclose the information processing apparatus according to claim 1, wherein, in a case where the angle between the plane of the part of the target object and the predetermined plane does not satisfy the condition, (Yoo et al., Abstract, Figs. 4, 7A - 7D, 10 & 11, Pg. 1 ¶ 0007 - 0009 and 0016 - 0018, Pg. 5 ¶ 0076 and 0083 - 0087, Pg. 6 ¶ 0092 - 0097, Pg. 8 ¶ 0121 - 0122, Pg. 10 ¶ 0162 - 0163, Pg. 12 ¶ 0198 - 0201) the one or more processors and the one or more memories further cooperate (Yoo et al., Figs. 2 & 3, Pg. 1 ¶ 0007, Pg. 2 ¶ 0026, Pg. 3 ¶ 0056, Pg. 4 ¶ 0060 - 0061, 0064 and 0069 - 0071, Pg. 8 ¶ 0133 - Pg. 9 ¶ 0136, Pg. 13 ¶ 0205 - 0207) to output, based on the plane of the part of the target object and the condition, information indicating, by a vector, the direction in which the part of the target object is to be moved from the current state of the target object to the state satisfying the condition. (Yoo et al., Figs. 4, 7A, 7B, 7D & 8, Pg. 1 ¶ 0008, 0010, 0016 and 0018, Pg. 4 ¶ 0067, Pg. 5 ¶ 0077 and 0080 - 0086, Pg. 6 ¶ 0095 - 0099, Pg. 9 ¶ 0150 - Pg. 10 ¶ 0151, Pg. 10 ¶ 0156 - 0159 and 0162 - 0163, Pg. 11 ¶ 0168 - 0173, Pg. 12 ¶ 0189) 

-	With regards to claim 3, Yoo et al. disclose the information processing apparatus according to claim 2, wherein the information indicating the direction by the vector is information indicating a magnitude of a difference. (Yoo et al., Figs. 4, 7B, 7D, 8 & 11, Pg. 1 ¶ 0018, Pg. 5 ¶ 0076 - 0077 and 0080 - 0083, Pg. 6 ¶ 0094 - 0097, Pg. 9 ¶ 0149 - 0150, Pg. 10 ¶ 0155 - 0159 and 0163, Pg. 11 ¶ 0171 - 0173, Pg. 12 ¶ 0189 and 0199 - 0200) 

-	With regards to claim 4, Yoo et al. disclose the information processing apparatus according to claim 1, wherein, in a case where the angle between the plane of the part of the target object and the predetermined plane does not satisfy the condition, (Yoo et al., Abstract, Figs. 4, 7A - 7D, 10 & 11, Pg. 1 ¶ 0007 - 0009 and 0016 - 0018, Pg. 5 ¶ 0076 and 0083 - 0087, Pg. 6 ¶ 0092 - 0097, Pg. 8 ¶ 0121 - 0122, Pg. 10 ¶ 0162 - 0163, Pg. 12 ¶ 0198 - 0201) the one or more processors and the one or more memories further cooperate (Yoo et al., Figs. 2 & 3, Pg. 1 ¶ 0007, Pg. 2 ¶ 0026, Pg. 3 ¶ 0056, Pg. 4 ¶ 0060 - 0061, 0064 and 0069 - 0071, Pg. 8 ¶ 0133 - Pg. 9 ¶ 0136, Pg. 13 ¶ 0205 - 0207) to output, based on the plane of the part of the target object and the condition, a direction in which the target object is to be rotated. (Yoo et al., Figs. 4, 7A & 7B, Pg. 1 ¶ 0008 and 0010, Pg. 5 ¶ 0077, 0080, 0082 - 0083 and 0086, Pg. 6 ¶ 0095 - 0097, Pg. 10 ¶ 0155 - 0164, Pg. 11 ¶ 0172, Pg. 12 ¶ 0199 - 0201) 

-	With regards to claim 5, Yoo et al. disclose the information processing apparatus according to claim 4, wherein, in a case where the angle between the plane of the part of the target object and the predetermined plane does not satisfy the condition, (Yoo et al., Abstract, Figs. 4, 7A - 7D, 10 & 11, Pg. 1 ¶ 0007 - 0009 and 0016 - 0018, Pg. 5 ¶ 0076 and 0083 - 0087, Pg. 6 ¶ 0092 - 0097, Pg. 8 ¶ 0121 - 0122, Pg. 10 ¶ 0162 - 0163, Pg. 12 ¶ 0198 - 0201) the one or more processors and the one or more memories further cooperate (Yoo et al., Figs. 2 & 3, Pg. 1 ¶ 0007, Pg. 2 ¶ 0026, Pg. 3 ¶ 0056, Pg. 4 ¶ 0060 - 0061, 0064 and 0069 - 0071, Pg. 8 ¶ 0133 - Pg. 9 ¶ 0136, Pg. 13 ¶ 0205 - 0207) to output, based on the plane of the part of the target object and the condition, an amount by which the target object is to be rotated. (Yoo et al., Figs. 4, 7A & 7B, Pg. 1 ¶ 0008 and 0010, Pg. 5 ¶ 0077, 0080, 0082 - 0083 and 0086, Pg. 6 ¶ 0095 - 0097, Pg. 10 ¶ 0155, 0160 and 0163, Pg. 11 ¶ 0172, Pg. 12 ¶ 0199 - 0201) 

-	With regards to claim 6, Yoo et al. disclose the information processing apparatus according to claim 1, wherein the one or more processors and the one or more memories further cooperate (Yoo et al., Figs. 2 & 3, Pg. 1 ¶ 0007, Pg. 2 ¶ 0026, Pg. 3 ¶ 0056, Pg. 4 ¶ 0060 - 0061, 0064 and 0069 - 0071, Pg. 8 ¶ 0133 - Pg. 9 ¶ 0136, Pg. 13 ¶ 0205 - 0207) to output the direction in which the part of the target object is to be moved, based on a difference between the plane of the part of the target object and a state in which the target object satisfies the condition. (Yoo et al., Figs. 4, 7A, 7B, 7D & 8, Pg. 1 ¶ 0008, 0010 and 0016 - 0018, Pg. 5 ¶ 0077 and 0080 - 0086, Pg. 6 ¶ 0095 - 0099, Pg. 9 ¶ 0149 - Pg. 10 ¶ 0151, Pg. 10 ¶ 0156 - 0159 and 0162 - 0163, Pg. 11 ¶ 0168 - 0173, Pg. 12 ¶ 0189 and 0199 - 0201) 

-	With regards to claim 8, Yoo et al. disclose the information processing apparatus according to claim 1, wherein the one or more processors and the one or more memories further cooperate (Yoo et al., Figs. 2 & 3, Pg. 1 ¶ 0007, Pg. 2 ¶ 0026, Pg. 3 ¶ 0056, Pg. 4 ¶ 0060 - 0061, 0064 and 0069 - 0071, Pg. 8 ¶ 0133 - Pg. 9 ¶ 0136, Pg. 13 ¶ 0205 - 0207) to output an amount by which the part of the target object is to be moved from the current state of the target object to the state satisfying the condition. (Yoo et al., Fig. 4, Pg. 1 ¶ 0010 and 0016, Pg. 4 ¶ 0067, Pg. 5 ¶ 0077, 0080 and 0082 - 0086, Pg. 6 ¶ 0095 - 0099, Pg. 8 ¶ 0121 - 0122, Pg. 9 ¶ 0149 - Pg. 10 ¶ 0151, Pg. 10 ¶ 0155 and 0163, Pg. 11 ¶ 0171 - 0173, Pg. 12 ¶ 0189 - 0191 and 0199 - 0201) 

-	With regards to claim 9, Yoo et al. disclose the information processing apparatus according to claim 1, wherein the one or more processors and the one or more memories further cooperate (Yoo et al., Figs. 2 & 3, Pg. 1 ¶ 0007, Pg. 2 ¶ 0026, Pg. 3 ¶ 0056, Pg. 4 ¶ 0060 - 0061, 0064 and 0069 - 0071, Pg. 8 ¶ 0133 - Pg. 9 ¶ 0136, Pg. 13 ¶ 0205 - 0207) to cause a display device (Yoo et al., Abstract, Figs. 2, 3, 7A, 7C - 8 & 11, Pg. 1 ¶ 0007, Pg. 3 ¶ 0053, Pg. 4 ¶ 0066 - 0068, Pg. 8 ¶ 0128 - 0130 and 0133, Pg. 10 ¶ 0167 - Pg. 11 ¶ 0168) to display the information regarding the direction in which the part of the target object is to be moved. (Yoo et al., Figs. 7A - 8, Pg. 1 ¶ 0007 - 0010, Pg. 5 ¶ 0077 and 0080 - 0085, Pg. 10 ¶ 0154 - 0165, Pg. 11 ¶ 0169 - 0173, Pg. 12 ¶ 0189 and 0199 - 0200) 

-	With regards to claim 10, Yoo et al. disclose the information processing apparatus according to claim 1, wherein the one or more processors and the one or more memories further cooperate (Yoo et al., Figs. 2 & 3, Pg. 1 ¶ 0007, Pg. 2 ¶ 0026, Pg. 3 ¶ 0056, Pg. 4 ¶ 0060 - 0061, 0064 and 0069 - 0071, Pg. 8 ¶ 0133 - Pg. 9 ¶ 0136, Pg. 13 ¶ 0205 - 0207) to cause a projection device (Yoo et al., Pg. 8 ¶ 0128 - 0130) to project the information regarding the direction in which the part of the target object is to be moved. (Yoo et al., Fig. 7D, Pg. 1 ¶ 0007 - 0010 and 0018, Pg. 5 ¶ 0080 - 0085, Pg. 8 ¶ 0128 - 0130, Pg. 10 ¶ 0162 - Pg. 11 ¶ 0169) 

-	With regards to claim 11, Yoo et al. disclose the information processing apparatus according to claim 1, wherein the one or more processors and the one or more memories further cooperate (Yoo et al., Figs. 2 & 3, Pg. 1 ¶ 0007, Pg. 2 ¶ 0026, Pg. 3 ¶ 0056, Pg. 4 ¶ 0060 - 0061, 0064 and 0069 - 0071, Pg. 8 ¶ 0133 - Pg. 9 ¶ 0136, Pg. 13 ¶ 0205 - 0207) to cause a voice device (Yoo et al., Fig. 3, Pg. 5 ¶ 0086, Pg. 8 ¶ 0133, Pg. 9 ¶ 0140, Pg. 12 ¶ 0201) to reproduce the information regarding the direction in which the part of the target object is to be moved. (Yoo et al., Fig. 10, Pg. 5 ¶ 0082 - 0083 and 0086 - 0088, Pg. 9 ¶ 0140, Pg. 12 ¶ 0199 - 0201) 

-	With regards to claim 12, Yoo et al. disclose the information processing apparatus according to claim 1, wherein the distance information is obtained based on a captured image of the target object, (Yoo et al., Figs. 1, 4, 10 & 11, Pg. 1 ¶ 0011 - 0013, Pg. 2 ¶ 0021, Pg. 4 ¶ 0071 - 0074, Pg. 6 ¶ 0090 - 0093 and 0102 - 0105, Pg. 7 ¶ 0110 - 0111 and 0116, Pg. 9 ¶ 0143 - 0147, Pg. 12 ¶ 0194 - 0197) and wherein the one or more processors and the one or more memories further cooperate (Yoo et al., Figs. 2 & 3, Pg. 1 ¶ 0007, Pg. 2 ¶ 0026, Pg. 3 ¶ 0056, Pg. 4 ¶ 0060 - 0061, 0064 and 0069 - 0071, Pg. 8 ¶ 0133 - Pg. 9 ¶ 0136, Pg. 13 ¶ 0205 - 0207) to acquire an aggregate of three-dimensional positions representing a surface of the target object based on the distance information. (Yoo et al., Figs. 4, 10 & 11, Pg. 1 ¶ 0007 - 0009 and 0011, Pg. 2 ¶ 0021 and 0027 - 0028, Pg. 6 ¶ 0090 and 0093 - 0097, Pg. 6 ¶ 0105 - Pg. 7 ¶ 0106, Pg. 7 ¶ 0110, Pg. 9 ¶ 0147 and 0150, Pg. 12 ¶ 0194 - 0195) 

-	With regards to claim 23, Yoo et al. disclose the information processing apparatus according to claim 1, wherein, the condition is set based on difference of the distance information, the distance information being obtained by measuring multiple target objects. (Yoo et al., Figs. 4, 7A - 8 & 10, Pg. 1 ¶ 0007 - 0009, 0011 and 0016 - 0018, Pg. 2 ¶ 0026 - 0027, Pg. 4 ¶ 0062, Pg. 5 ¶ 0076, 0083 and 0085 - 0087, Pg. 6 ¶ 0090 - 0099, Pg. 7 ¶ 0110 - 0112 and 0118, Pg. 8 ¶ 0121 - 0122, Pg. 9 ¶ 0144 - Pg. 10 ¶ 0151, Pg. 10 ¶ 0162 - 0163, Pg. 12 ¶ 0191 - 0201 [“the processor 140 may obtain {Xeye=4 cm, Yeye=−1 cm, Zeye=9 cm}, {Xnose=2 cm, Ynose=3 cm, Znose=7 cm} and {Xlip=3 cm, Ylip=6 cm, Zlip=8 cm} corresponding to the difference value between the 3D coordinate obtained for the eye, nose and mouth and the reference 3D coordinate information as position adjustment information”, “the electronic apparatus 100 may obtain {Xeye=4 cm, Yeye=−1 cm, Zeye=9 cm}, {Xnose=2 cm, Ynose=3 cm, Znose=7 cm} and {Xlip=3 cm, Ylip=6 cm, Zlip=8 cm} corresponding to the difference value between the 3D coordinate obtained for the eye, nose and mouth and the reference 3D coordinate information as position adjustment information” and “When the photographing position of the camera 110 is adjusted to a target position displayed by the guide GUI, the electronic apparatus 100 may perform photographing automatically.” The Examiner asserts that the eye, nose and mouth correspond to multiple target objects and that the 3D coordinate information for the eye, nose and mouth correspond to distance information being obtained by measuring multiple target objects.]) 

-	With regards to claim 24, Yoo et al. disclose the information processing apparatus according to claim 1, wherein the one or more processors and the one or more memories further cooperate (Yoo et al., Figs. 2 & 3, Pg. 1 ¶ 0007, Pg. 2 ¶ 0026, Pg. 3 ¶ 0056, Pg. 4 ¶ 0060 - 0061, 0064 and 0069 - 0071, Pg. 8 ¶ 0133 - Pg. 9 ¶ 0136, Pg. 13 ¶ 0205 - 0207) to output, in a case where the condition defined by the angle between the plane of the part of the target object obtained from the position information is not satisfied, based on the position information and the condition, (Yoo et al., Abstract, Figs. 4, 7A - 8, 10 & 11, Pg. 1 ¶ 0007 - 0009 and 0016 - 0018, Pg. 4 ¶ 0062, 0067 and 0071, Pg. 5 ¶ 0076 and 0083 - 0087, Pg. 6 ¶ 0092 - 0097, Pg. 8 ¶ 0121 - 0122, Pg. 9 ¶ 0146 - 0150, Pg. 10 ¶ 0155 - 0156 and 0162 - 0163, Pg. 12 ¶ 0198 - 0201) information regarding the direction in which the part of the target object is to be rotated (Yoo et al., Figs. 4, 7A & 7B, Pg. 1 ¶ 0008 and 0010, Pg. 5 ¶ 0077, 0080, 0082 - 0083 and 0086, Pg. 6 ¶ 0095 - 0097, Pg. 10 ¶ 0155 - 0164, Pg. 11 ¶ 0172, Pg. 12 ¶ 0199 - 0201 [“the processor 140 may obtain information for moving the face region of a user based on a difference between a 3D coordinate corresponding to the face region of a user included in a photographed image and the reference 3D coordinate information stored in the storage 120, and control the display 130 to provide a guide GUI for moving the face region of the user based on the obtained information. Here, the information for moving the face region of the user may include information on the moving distance by which the face region of the user is to be moved, the moving direction, the rotating direction and the degree of rotation according to the difference between the obtained 3D coordinate and the reference 3D coordinate information”]) and an angle of rotation from the current state of the target object to the state satisfying the condition. (Yoo et al., Figs. 4, 7A & 7B, Pg. 1 ¶ 0008 and 0010, Pg. 5 ¶ 0077, 0080, 0082 - 0083 and 0086, Pg. 6 ¶ 0095 - 0097, Pg. 10 ¶ 0155, 0160 and 0163, Pg. 11 ¶ 0172, Pg. 12 ¶ 0199 - 0201 [“the processor 140 may obtain information for moving the face region of a user based on a difference between a 3D coordinate corresponding to the face region of a user included in a photographed image and the reference 3D coordinate information stored in the storage 120, and control the display 130 to provide a guide GUI for moving the face region of the user based on the obtained information. Here, the information for moving the face region of the user may include information on the moving distance by which the face region of the user is to be moved, the moving direction, the rotating direction and the degree of rotation according to the difference between the obtained 3D coordinate and the reference 3D coordinate information.”]) 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aonuma et al. U.S. Publication No. 2016/0300109 A1 in view of Uebel et al. U.S. Publication No. 2009/0178370 A1.

-	With regards to claims 1, 19 and 20, Aonuma et al. disclose an information processing apparatus (Aonuma et al., Abstract, Figs. 1, 3 & 9, Pg. 1 ¶ 0007, Pg. 2 ¶ 0017, Pg. 5 ¶ 0076 - 0078 and 0081, Pg. 10 ¶ 0116 and 0118, Pg. 22 ¶ 0217 - 0219) that inspects a state of a target object using distance information obtained by measuring the target object, (Aonuma et al., Figs. 3, 4, 9, 13, 14, 16, 22, 23 & 33, Pg. 1 ¶ 0011, Pg. 2 ¶ 0014, Pg. 4 ¶ 0070 - 0071, Pg. 7 ¶ 0091 - 0092, Pg. 10 ¶ 0114, Pg. 13 ¶ 0139 - 0140, Pg. 14 ¶ 0145, Pg. 15 ¶ 0155 - 0159, Pg. 16 ¶ 0161 - 0162 and 0167, Pg. 17 ¶ 0169 - Pg. 18 ¶ 0177) a non-transitory computer-readable storage medium storing a program for causing a computer to execute (Aonuma et al., Figs. 3 & 9, Pg. 2 ¶ 0017, Pg. 5 ¶ 0077 - 0078, Pg. 10 ¶ 0118, Pg. 22 ¶ 0217 - 0219) an information processing method for inspecting a state of a target object using distance information obtained by measuring the target object, (Aonuma et al., Figs. 3, 4, 9, 13, 14, 16, 22, 23 & 33, Pg. 1 ¶ 0011, Pg. 2 ¶ 0014, Pg. 4 ¶ 0070 - 0071, Pg. 7 ¶ 0091 - 0092, Pg. 10 ¶ 0114, Pg. 13 ¶ 0139 - 0140, Pg. 14 ¶ 0145, Pg. 15 ¶ 0155 - 0159, Pg. 16 ¶ 0161 - 0162 and 0167, Pg. 17 ¶ 0169 - Pg. 18 ¶ 0177) and an information processing method for inspecting a state of a target object using distance information obtained by measuring the target object, (Aonuma et al., Figs. 3, 4, 9, 13, 14, 16, 22, 23 & 33, Pg. 1 ¶ 0011, Pg. 2 ¶ 0014, Pg. 4 ¶ 0070 - 0071, Pg. 7 ¶ 0091 - 0092, Pg. 10 ¶ 0114, Pg. 13 ¶ 0139 - 0140, Pg. 14 ¶ 0145, Pg. 15 ¶ 0155 - 0159, Pg. 16 ¶ 0161 - 0162 and 0167, Pg. 17 ¶ 0169 - Pg. 18 ¶ 0177) the information processing apparatus comprising: one or more processors and one or more memories that cooperate (Aonuma et al., Figs. 3 & 9, Pg. 2 ¶ 0017, Pg. 5 ¶ 0077 - 0078, Pg. 10 ¶ 0118, Pg. 22 ¶ 0217 - 0219) to: obtain a position of a plane of a part of the target object based on the distance information, (Aonuma et al., Figs. 4, 13, 14, 16, 18, 22 - 25, 29 & 33, Pg. 1 ¶ 0011, Pg. 4 ¶ 0069 - 0071, Pg. 7 ¶ 0091 - 0092, Pg. 13 ¶ 0137 - 0138, Pg. 14 ¶ 0145, Pg. 15 ¶ 0156 - 0157 and 0159, Pg. 16 ¶ 0161 and 0167, Pg. 17 ¶ 0169 - Pg. 18 ¶ 0176, Pg. 19 ¶ 0189 - 0184, Pg. 20 ¶ 0198, 0200 and 0206) and acquire a distance between the obtained plane of the part of the target object and a predetermined plane; (Aonuma et al., Figs. 4, 13, 14, 16, 18, 22 - 25, 29 & 33, Pg. 1 ¶ 0011, Pg. 4 ¶ 0069 - 0071, Pg. 7 ¶ 0091 - 0092, Pg. 13 ¶ 0137 - 0139 and 0142, Pg. 14 ¶ 0145, Pg. 15 ¶ 0155 - 0157 and 0159, Pg. 16 ¶ 0161 - 0162 and 0167, Pg. 17 ¶ 0169 - Pg. 18 ¶ 0176, Pg. 20 ¶ 0198, 0200 and 0206) and output, in a case where a condition defined by the distance between the plane of the part of the target object obtained and the predetermined plane is not satisfied, based on the distance and the condition, (Aonuma et al., Figs. 4, 16 - 20 & 22 - 29, Pg. 1 ¶ 0009, Pg. 7 ¶ 0090, Pg. 8 ¶ 0099, Pg. 9 ¶ 0105, Pg. 15 ¶ 0155 - 0159, Pg. 16 ¶ 0161 - 0163 and 0167, Pg. 17 ¶ 0169 - Pg. 18 ¶ 0173, Pg. 18 ¶ 0179) information regarding a direction in which the part of the target object is to be moved from a current state of the target object to a state satisfying the condition. (Aonuma et al., Figs. 16, 18 & 22 - 31, Pg. 15 ¶ 0155 - Pg. 16 ¶ 0163, Pg. 16 ¶ 0167, Pg. 17 ¶ 0170 - Pg. 18 ¶ 0177) Aonuma et al. fail to disclose explicitly acquiring an angle between the plane of the part of the target object and a predetermined plane; a condition defined by the angle between the plane of the part of the target object and the predetermined plane, and wherein the condition is not satisfied based on the angle. Pertaining to analogous art, Uebel et al. disclose inspecting a state of a target object using distance information obtained by measuring the target object, (Uebel et al., Abstract, Figs. 14 - 15B, Pg. 1 ¶ 0008 - 0010, Pg. 4 ¶ 0049 - 0050 and 0058) comprising: obtaining a plane of a part of the target object based on the distance information, (Uebel et al., Abstract, Figs. 14 - 15B, Pg. 1 ¶ 0008 - 0011, Pg. 3 ¶ 0048 - Pg. 4 ¶ 0052, Pg. 4 ¶ 0058) and acquiring an angle between the obtained plane of the part of the target object and a predetermined plane; (Uebel et al., Figs. 14 - 15B, Pg. 1 ¶ 0008 - 0011, Pg. 3 ¶ 0048 - Pg. 4 ¶ 0052 [“in other embodiments another physical relationship between the closure C and the vial V may be assessed. For example, the angle of the closure C as it rests on the vial V may be determined, with an angle greater than a certain predetermined angle signifying an unseated closure C”]) and outputting, in a case where a condition defined by the angle between the plane of the part of the target object obtained and the predetermined plane is not satisfied, based on the angle and the condition, information. (Uebel et al., Figs. 14 - 15B, Pg. 1 ¶ 0008 and 0010 - 0011, Pg. 3 ¶ 0048 - Pg. 4 ¶ 0053, Pg. 4 ¶ 0058 - 0059 [“if the system 40 detects that this height is outside of the predetermined range, the system 40 can issue an alert to enable a technician to address the problem” and “the angle of the closure C as it rests on the vial V may be determined, with an angle greater than a certain predetermined angle signifying an unseated closure C.”]) Aonuma et al. and Uebel et al. are combinable because they are both directed towards devices that determine whether or not a cap is attached to a bottle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Aonuma et al. with the teachings of Uebel et al. This modification would have been prompted in order to enhance the base device of Aonuma et al. with the well-known and applicable technique of Uebel et al. Acquiring an angle between the plane of the part of the target object and the predetermined plane and utilizing and evaluating a condition defined by the angle, as taught by Uebel et al., would enhance the base device of Aonuma et al. by further allowing for it to assess whether or not a cap (lid) that is on an opening of a bottle is/has been properly attached to the bottle so that it may, when necessary, provide end users with feedback indicating that the bottle is not properly closed along with any guidance needed to ensure that the cap (lid) is properly positioned on the bottle so that its contents are securely contained thereby improving its ability to reliably get users to close any open bottles. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an angle between the plane of the part of the target object and a predetermined plane would be acquired and a condition defined by the angle would be evaluated to determine whether or not the part of the target object (lid) needs to be repositioned so as to ensure that the target object satisfies the condition, i.e. the target object has a properly secured lid. Therefore, it would have been obvious to combine Aonuma et al. with Uebel et al. to obtain the invention as specified in claims 1, 19 and 20.

-	With regards to claim 7, Aonuma et al. in view of Uebel et al. disclose the information processing apparatus according to claim 1, wherein the distance information obtained by measuring the target object is obtained by measuring the target object from above, (Aonuma et al., Figs. 2, 6 - 8 & 17 - 20, Pg. 4 ¶ 0069 - 0071, Pg. 8 ¶ 0097 - 0101 [Fig. 2 illustrates measuring the target object from above.]) wherein the part of the target object is a top surface of the target object, (Aonuma et al., Figs. 2, 6 - 8 & 17 - 20, Pg. 4 ¶ 0071, Pg. 7 ¶ 0091 - 0092, Pg. 8 ¶ 0098 - 0103, Pg. 9 ¶ 0105, Pg. 15 ¶ 0155 - 0159, Pg. 16 ¶ 0161 - 0162 and 0167) and wherein the direction is a direction in which the top surface of the target object is to be moved. (Aonuma et al., Figs. 18 - 20, 25, 27, 29, 31 & 32, Pg. 15 ¶ 0155 - 0159, Pg. 16 ¶ 0161 - 0163 and 0167, Pg. 17 ¶ 0171 and 0175, Pg. 18 ¶ 0177) In addition, analogous art Uebel et al. disclose measuring the target object from above, (Uebel et al., Pg. 4 ¶ 0049 - 0051) wherein the part of the target object is a top surface of the target object, (Uebel et al., Figs. 14 - 15B, Pg. 1 ¶ 0008 and 0010 - 0011, Pg. 3 ¶ 0048 - Pg. 4 ¶ 0052) and wherein the top surface of the target object is to be moved. (Uebel et al., Figs. 14 - 15B, Pg. 1 ¶ 0008 and 0010 - 0011, Pg. 3 ¶ 0048 - Pg. 4 ¶ 0052) 

-	With regards to claim 13, Aonuma et al. in view of Uebel et al. disclose the information processing apparatus according to claim 1. Aonuma et al. fail to disclose explicitly wherein the current state of the target object indicates a slope formed by a lid of the target object and the predetermined plane. Pertaining to analogous art, Uebel et al. disclose wherein the current state of the target object indicates a slope formed by a lid of the target object and the predetermined plane. (Uebel et al., Figs. 14 - 15B, Pg. 1 ¶ 0008 - 0010, Pg. 3 ¶ 0048 - Pg. 4 ¶ 0052 [“the angle of the closure C as it rests on the vial V may be determined, with an angle greater than a certain predetermined angle signifying an unseated closure C.”]) 

-	With regards to claim 14, Aonuma et al. in view of Uebel et al. disclose the information processing apparatus according to claim 1, wherein the state of the target object includes information indicating presence or absence of a component included in the target object. (Aonuma et al., Figs. 4, 13, 14, 16, 22 & 23, Pg. 7 ¶ 0091 - 0092, Pg. 8 ¶ 0099, Pg. 9 ¶ 0105, Pg. 13 ¶ 0137 - 0138, Pg. 14 ¶ 0143, Pg. 15 ¶ 0155 - 0159, Pg. 16 ¶ 0167, Pg. 17 ¶ 0169 - Pg. 18 ¶ 0176, Pg. 20 ¶ 0197) 

Claims 15, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. U.S. Publication No. 2020/0059596 A1 as applied to claim 1 above, and further in view of Deleule et al. U.S. Publication No. 2019/0212125 A1.

-	With regards to claim 15, Yoo et al. disclose the information processing apparatus according to claim 1, wherein the one or more processors and the one or more memories further cooperate (Yoo et al., Figs. 2 & 3, Pg. 1 ¶ 0007, Pg. 2 ¶ 0026, Pg. 3 ¶ 0056, Pg. 4 ¶ 0060 - 0061, 0064 and 0069 - 0071, Pg. 8 ¶ 0133 - Pg. 9 ¶ 0136, Pg. 13 ¶ 0205 - 0207) to: set, as the condition, the angle, relative to the predetermined plane, of the plane of the part of the target object, based on a model representing a state of the target object; (Yoo et al., Figs. 4, 7A - 8 & 10, Pg. 1 ¶ 0007 - 0009 and 0016 - 0018, Pg. 4 ¶ 0062, Pg. 5 ¶ 0076, 0083 and 0086 - 0087, Pg. 6 ¶ 0092 - 0099, Pg. 9 ¶ 0144 - Pg. 10 ¶ 0151, Pg. 10 ¶ 0155 - 0163, Pg. 12 ¶ 0198 - 0201 [“the processor 140 may obtain position adjustment information for adjusting the photographing position of the camera 110 based on a difference between the obtained 3D coordinate and the reference 3D coordinate information stored in the storage 120. Here, the reference 3D coordinate information is information on a 3D coordinate which was obtained from a reference image, and which corresponds to the face region included in the reference image. The reference image may be at least one of an image selected by a user or an image provided by the electronic apparatus 100, or it may be a target image aimed by an image photographed by a user”, “the processor 140 may provide voice such as ‘Move the camera to the right side by 10cm’ or ‘Tilt your face to the left side by 15 degrees’ through a speaker, based on the obtained position adjustment information or information for moving the face region of a user”, “the processor 140 may calculate information on angles based on comparison of the sizes of the eyes, the angle of the line connecting the eyes, the angle of the nose line and the angle of the lip line” and “the information for moving the face region of the user may include information on the moving distance by which the face region of the user is to be moved, the moving direction, the rotating direction and the degree of rotation, according to the difference between the obtained 3D coordinate and the reference 3D coordinate information”]) and determine, based on the condition and the angle between the plane of the part of the target object and the predetermined plane, whether the target object satisfies the condition, (Yoo et al., Figs. 4, 7A - 8, 10 & 11, Pg. 1 ¶ 0007 - 0008 and 0016 - 0018, Pg. 6 ¶ 0094 - 0099, Pg. 8 ¶ 0121 - 0122, Pg. 9 ¶ 0148 - Pg. 10 ¶ 0151, Pg. 12 ¶ 0191) wherein, in a case where the condition is not satisfied, (Yoo et al., Abstract, Figs. 4, 7A - 7D, 10 & 11, Pg. 1 ¶ 0007 - 0009 and 0016 - 0018, Pg. 5 ¶ 0076 and 0083 - 0087, Pg. 6 ¶ 0092 - 0097, Pg. 8 ¶ 0121 - 0122, Pg. 10 ¶ 0162 - 0163, Pg. 12 ¶ 0198 - 0201) the one or more processors and the one or more memories further cooperate (Yoo et al., Figs. 2 & 3, Pg. 1 ¶ 0007, Pg. 2 ¶ 0026, Pg. 3 ¶ 0056, Pg. 4 ¶ 0060 - 0061, 0064 and 0069 - 0071, Pg. 8 ¶ 0133 - Pg. 9 ¶ 0136, Pg. 13 ¶ 0205 - 0207) to control an output device (Yoo et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0007, Pg. 3 ¶ 0053, 0056 and 0058, Pg. 4 ¶ 0066 - 0068, Pg. 5 ¶ 0086 - 0088, Pg. 8 ¶ 0129 - 0130, Pg. 9 ¶ 0140) to output the information regarding the direction in which the part of the target object is to be moved. (Yoo et al., Figs. 7A - 8, 10 & 11, Pg. 1 ¶ 0018, Pg. 4 ¶ 0066 - 0067, Pg. 5 ¶ 0078 - 0088, Pg. 8 ¶ 0121 - 0122, Pg. 10 ¶ 0162 - 0167, Pg. 12 ¶ 0199 - 0201) Yoo et al. fail to disclose explicitly setting a predetermined range for the condition. Pertaining to analogous art, Deleule et al. disclose setting, as the condition, a predetermined range for a measurement of the part of the target object. (Deleule et al., Abstract, Figs. 1 - 3 & 5 - 7, Pg. 1 ¶ 0010, Pg. 2 ¶ 0030 - 0031, Pg. 3 ¶ 0033, Pg. 5 ¶ 0058, Pg. 6 ¶ 0060 - 0063, Pg. 7 ¶ 0071 - 0072, Pg. 7 ¶ 0075 - Pg. 8 ¶ 0076, Pg. 8 ¶ 0078 - 0080 [“The processor determines if the distance reported by the ranging sensor is within a range of distances. In some embodiments, the range of distances is between 30 cm and 70 cm. In other embodiments, other ranges of distances are possible. In some embodiments, the range of distances represents a typical distance between a device and a user when the user is holding the device in their hand and using the device, as is shown in FIG. 7 and discussed below. In other embodiments, the range of distances can be any range of distances corresponding to a state in which the user wants to initiate the facial recognition process as some facial recognition systems will be in a different structure than a mobile phone, such as fixed to a wall or on a laptop. As such the distance range that is acceptable for the particular device may be selected based on the end use”]) Yoo et al. and Deleule et al. are combinable because they are both directed towards image processing systems that automatically capture an image when a distance between a target object and imaging device satisfy a condition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yoo et al. with the teachings of Deleule et al. This modification would have been prompted in order to enhance the base device of Yoo et al. with the well-known technique Deleule et al. applied to a comparable device. Setting a predetermined range for the condition, as taught by Deleule et al., would enhance the base device of Yoo et al. by simplifying the task of repositioning the image capture device for users since a range of acceptable target angles around the reference angle, condition, would now be able to activate automatic image capture by the image capture device instead of having to match a reference angle exactly thereby making the base device of Yoo et al. more user-friendly. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a predetermined range of angles would be set and utilized as the condition so as to enhance the user-friendliness of the base device of Yoo et al. by further simplifying the repositioning process for users. Therefore, it would have been obvious to combine Yoo et al. with Deleule et al. to obtain the invention as specified in claim 15.

-	With regards to claim 16, Yoo et al. in view of Deleule et al. disclose the information processing apparatus according to claim 15, wherein the one or more processors and the one or more memories further cooperate (Yoo et al., Figs. 2 & 3, Pg. 1 ¶ 0007, Pg. 2 ¶ 0026, Pg. 3 ¶ 0056, Pg. 4 ¶ 0060 - 0061, 0064 and 0069 - 0071, Pg. 8 ¶ 0133 - Pg. 9 ¶ 0136, Pg. 13 ¶ 0205 - 0207) to: acquire a captured image of the target object; (Yoo et al., Abstract, Figs. 4, 10 & 11, Pg. 1 ¶ 0007, Pg. 3 ¶ 0054, Pg. 4 ¶ 0060, 0067 and 0071 - 0073, Pg. 11 ¶ 0186) determine a region in the captured image that is to be inspected, based on image information of the target object included in the captured image; (Yoo et al., Abstract, Fig. 11, Pg. 1 ¶ 0007, 0011 and 0017, Pg. 4 ¶ 0071 - 0073, Pg. 6 ¶ 0090, Pg. 9 ¶ 0142 - 0149, Pg. 11 ¶ 0186, Pg. 12 ¶ 0193 - 0194) and set, for the region, the angle between the plane of the part of the target object and the predetermined plane, as the condition. (Yoo et al., Figs. 4, 10 & 11, Pg. 1 ¶ 0007 - 0008, Pg. 4 ¶ 0062, 0067 and 0071 - 0073, Pg. 5 ¶ 0076 and 0083 - 0087, Pg. 6 ¶ 0090 and 0092 - 0097, Pg. 9 ¶ 0143 - 0148, Pg. 10 ¶ 0162 - 0163, Pg. 11 ¶ 0184 - 0186, Pg. 12 ¶ 0198 - 0201) 

-	With regards to claim 21, Yoo et al. in view of Deleule et al. disclose the information processing apparatus according to claim 16, wherein the one or more processors and the one or more memories further cooperate (Yoo et al., Figs. 2 & 3, Pg. 1 ¶ 0007, Pg. 2 ¶ 0026, Pg. 3 ¶ 0056, Pg. 4 ¶ 0060 - 0061, 0064 and 0069 - 0071, Pg. 8 ¶ 0133 - Pg. 9 ¶ 0136, Pg. 13 ¶ 0205 - 0207) to display the captured image of the target object and the plane of the part of the target object by superimposing the plane of the part of the target object onto the captured image of the target object. (Yoo et al., Figs. 7A - 8, 10 & 11, Pg. 5 ¶ 0083 - 0088, Pg. 8 ¶ 0128 - 0130, Pg. 10 ¶ 0152 - 0156 and 0160 - 0165, Pg. 11 ¶ 0171 - 0173, Pg. 12 ¶ 0199 - 0200) 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. U.S. Publication No. 2020/0059596 A1 in view of Deleule et al. U.S. Publication No. 2019/0212125 A1.

-	With regards to claim 17, Yoo et al. disclose an information processing apparatus (Yoo et al., Abstract, Figs. 2 & 3, Pg. 1 ¶ 0006 - 0007, Pg. 3 ¶ 0053, Pg. 4 ¶ 0064 and 0070 - 0071, Pg. 13 ¶ 0203 - 0207) that outputs a position of a measuring device that measures a target object, (Yoo et al., Figs. 4, 10 & 11, Pg. 1 ¶ 0007 - 0010 and 0016, Pg. 4 ¶ 0071 - Pg. 5 ¶ 0076, Pg. 6 ¶ 0093 - 0098, Pg. 6 ¶ 0102 - Pg. 7 ¶ 0106, Pg. 7 ¶ 0114 - Pg. 8 ¶ 0119, Pg. 12 ¶ 0193 - 0198) the information processing apparatus comprising: one or more processors and one or more memories that cooperate (Yoo et al., Figs. 2 & 3, Pg. 1 ¶ 0007, Pg. 2 ¶ 0026, Pg. 3 ¶ 0056, Pg. 4 ¶ 0060 - 0061, 0064 and 0069 - 0071, Pg. 8 ¶ 0133 - Pg. 9 ¶ 0136, Pg. 13 ¶ 0205 - 0207) to: obtain a plane of a part of the target object that is obtained by measuring the target object by the measuring device; (Yoo et al., Figs. 4, 7A - 8, 10 & 11, Pg. 1 ¶ 0007 - 0009 and 0011 - 0012, Pg. 4 ¶ 0073, Pg. 5 ¶ 0083 and 0085 - 0086, Pg. 6 ¶ 0090 - 0097 and 0102 - 0103, Pg. 7 ¶ 0110 - 0111 and 0118, Pg. 9 ¶ 0144 - 0150, Pg. 10 ¶ 0155 - 0163, Pg. 12 ¶ 0194 - 0201 [Yoo et al. disclose a process of calculating a direction(s) and a degree(s) of rotation(s) that a user needs to move and/or rotate their face or camera to match a position of a face in a reference image based on differences between obtained 3D coordinate information of various facial features and reference 3D coordinate information. Furthermore, Yoo et al. disclose that calculated differences produced by the process may require, for example, a user to tilt their face to the left by 15 degrees to match the position of the face in the reference image. The Examiner asserts that Yoo et al. obtain a plane of a part of the target object at least because they disclose, for example, recognizing that a user needs to tilt their face to the left by 15 degrees, which the Examiner asserts is an angle determined based on an XY plane of the user’s face.]) set, as a first condition, an angle between the plane of the part of the target object and a predetermined plane; (Yoo et al., Figs. 4, 7A - 8 & 10, Pg. 1 ¶ 0007 - 0009, 0011 - 0012 and 0016 - 0018, Pg. 4 ¶ 0062, Pg. 5 ¶ 0076, 0083 and 0086 - 0087, Pg. 6 ¶ 0092 - 0099, Pg. 9 ¶ 0144 - Pg. 10 ¶ 0151, Pg. 10 ¶ 0155 - 0163, Pg. 12 ¶ 0198 - 0201 [“the processor 140 may obtain position adjustment information for adjusting the photographing position of the camera 110 based on a difference between the obtained 3D coordinate and the reference 3D coordinate information stored in the storage 120. Here, the reference 3D coordinate information is information on a 3D coordinate which was obtained from a reference image, and which corresponds to the face region included in the reference image. The reference image may be at least one of an image selected by a user or an image provided by the electronic apparatus 100, or it may be a target image aimed by an image photographed by a user”, “the processor 140 may provide voice such as ‘Move the camera to the right side by 10cm’ or ‘Tilt your face to the left side by 15 degrees’ through a speaker, based on the obtained position adjustment information or information for moving the face region of a user”, “the processor 140 may calculate information on angles based on comparison of the sizes of the eyes, the angle of the line connecting the eyes, the angle of the nose line and the angle of the lip line” and “the information for moving the face region of the user may include information on the moving distance by which the face region of the user is to be moved, the moving direction, the rotating direction and the degree of rotation, according to the difference between the obtained 3D coordinate and the reference 3D coordinate information.” Yoo et al. disclose a process of calculating a direction(s) and a degree(s) of rotation(s) that a user needs to move and/or rotate their face or camera to match a position of a face in a reference image based on differences between obtained 3D coordinate information of various facial features and reference 3D coordinate information. Furthermore, Yoo et al. disclose that calculated differences produced by the process may require, for example, a user to tilt their face to the left by 15 degrees to match the position of the face in the reference image which the Examiner asserts discloses the limitation at least because requiring a user to tilt their face 15 degrees to the left to match the position of the face in the reference image corresponds to requiring an angle of 0 degrees between the XY plane of the user’s face, the plane of the part of the target object, and an XY plane of the face in the reference image, a predetermined plane.]) and output, in a case where the angle between the plane of the part of the target object and the predetermined plane does not satisfy the first condition, based on the first condition and the plane of the part of the target object, (Yoo et al., Abstract, Figs. 4, 7A - 8, 10 & 11, Pg. 1 ¶ 0007 - 0009 and 0016 - 0018, Pg. 4 ¶ 0062, 0067 and 0071, Pg. 5 ¶ 0076 and 0083 - 0087, Pg. 6 ¶ 0092 - 0097, Pg. 8 ¶ 0121 - 0122, Pg. 9 ¶ 0146 - 0150, Pg. 10 ¶ 0155 - 0156 and 0162 - 0163, Pg. 12 ¶ 0198 - 0201 [“the reference 3D coordinate information is information on a 3D coordinate which was obtained from a reference image, and which corresponds to the face region included in the reference image”, “the processor 140 may provide voice such as ‘Move the camera to the right side by 10cm’ or ‘Tilt your face to the left side by 15 degrees’ through a speaker, based on the obtained position adjustment information or information for moving the face region of a user”, “the processor 140 may calculate information on angles based on comparison of the sizes of the eyes, the angle of the line connecting the eyes, the angle of the nose line and the angle of the lip line” and “the information for moving the face region of the user may include information on the moving distance by which the face region of the user is to be moved, the moving direction, the rotating direction and the degree of rotation, according to the difference between the obtained 3D coordinate and the reference 3D coordinate information”]) an instruction for correcting the position of the measuring device to satisfy the first condition. (Yoo et al., Abstract, Figs. 7A - 8, 10 & 11, Pg. 1 ¶ 0007 and 0010, Pg. 2 ¶ 0026 - 0030, Pg. 5 ¶ 0078 - 0082 and 0086 - 0088, Pg. 6 ¶ 0096 - 0100, Pg. 8 ¶ 0128, Pg. 10 ¶ 0151 - 0161, Pg. 11 ¶ 0169 - 0173, Pg. 12 ¶ 0189 - 0191 and 0199 - 0201) Yoo et al. fail to disclose expressly setting a range for the first condition. Pertaining to analogous art, Deleule et al. disclose setting, as a first condition, a range of a measurement of the part of the target object. (Deleule et al., Abstract, Figs. 1 - 3 & 5 - 7, Pg. 1 ¶ 0010, Pg. 2 ¶ 0030 - 0031, Pg. 3 ¶ 0033, Pg. 5 ¶ 0058, Pg. 6 ¶ 0060 - 0063, Pg. 7 ¶ 0071 - 0072, Pg. 7 ¶ 0075 - Pg. 8 ¶ 0076, Pg. 8 ¶ 0078 - 0080 [“The processor determines if the distance reported by the ranging sensor is within a range of distances. In some embodiments, the range of distances is between 30 cm and 70 cm. In other embodiments, other ranges of distances are possible. In some embodiments, the range of distances represents a typical distance between a device and a user when the user is holding the device in their hand and using the device, as is shown in FIG. 7 and discussed below. In other embodiments, the range of distances can be any range of distances corresponding to a state in which the user wants to initiate the facial recognition process as some facial recognition systems will be in a different structure than a mobile phone, such as fixed to a wall or on a laptop. As such the distance range that is acceptable for the particular device may be selected based on the end use”]) Yoo et al. and Deleule et al. are combinable because they are both directed towards image processing systems that automatically capture an image when a distance between a target object and imaging device satisfy a condition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yoo et al. with the teachings of Deleule et al. This modification would have been prompted in order to enhance the base device of Yoo et al. with the well-known technique Deleule et al. applied to a comparable device. Setting a range for the first condition, as taught by Deleule et al., would enhance the base device of Yoo et al. by simplifying the task of repositioning a face region of a user since a range of acceptable target angles around the reference angle, first condition, would now be able to activate automatic image capture by the image capture device instead of having to match a reference angle exactly thereby making the base device of Yoo et al. more user-friendly. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a range of angles would be set and utilized as the first condition so as to enhance the user-friendliness of the base device of Yoo et al. by further simplifying the repositioning process for users. Therefore, it would have been obvious to combine Yoo et al. with Deleule et al. to obtain the invention as specified in claim 17.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. U.S. Publication No. 2020/0059596 A1 as applied to claim 1 above, and further in view of Jo et al. U.S. Publication No. 2010/0266206 A1.

-	With regards to claim 22, Yoo et al. disclose the information processing apparatus according to claim 1, wherein the one or more processors and the one or more memories further cooperate (Yoo et al., Figs. 2 & 3, Pg. 1 ¶ 0007, Pg. 2 ¶ 0026, Pg. 3 ¶ 0056, Pg. 4 ¶ 0060 - 0061, 0064 and 0069 - 0071, Pg. 8 ¶ 0133 - Pg. 9 ¶ 0136, Pg. 13 ¶ 0205 - 0207) to display the plane of the part of the target object for a region not satisfying the condition. (Yoo et al., Figs. 7A - 8, Pg. 5 ¶ 0083 - 0085, Pg. 8 ¶ 0128 - 0130, Pg. 10 ¶ 0152 - 0156, 0158 - 0161 and 0163 - 0165, Pg. 11 ¶ 0168 and 0171 - 0173, Pg. 12 ¶ 0199 - 0200) Yoo et al. fail to disclose explicitly distinguishing a region satisfying the condition from a region not satisfying the condition. Pertaining to analogous art, Jo et al. disclose wherein the one or more processors and the one or more memories further cooperate (Jo et al., Fig. 1, Pg. 2 ¶ 0019 - 0022, Pg. 4 ¶ 0052) to display the plane of the part of the target object by distinguishing a region satisfying the condition from a region not satisfying the condition. (Jo et al., Figs. 3 & 5, Pg. 1 ¶ 0001 and 0007, Pg. 2 ¶ 0016, 0026 and 0030 - 0031, Pg. 3 ¶ 0041 - 0044, 0047 and 0050 [“helping a user to create digital data regarding at least one person whose face is arranged at a specific angle or location the user wants to take at the time of taking a photo of the person by using a digital apparatus… (b) detecting the face of the person by using a face detection technology during a preview state in which the face is displayed on a screen of the digital apparatus; (c) testing whether the angle or location of the detected face is consistent with the specific angle or location of a face included in the specific template or not; and (d) providing feedback to the user that the angle or location of the detected face is not identical to the specific angle or location until they become identical with each other.” Jo et al. illustrates two different overlays in figure 3, one for when the condition is satisfied and one when the condition is not satisfied.]) Yoo et al. and Jo et al. are combinable because they are both directed towards image processing systems that automatically capture an image when a location and/or angle of a face matches a location and/or angle of a selected reference face. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yoo et al. with the teachings of Jo et al. This modification would have been prompted in order to enhance the base device of Yoo et al. with the well-known technique Jo et al. applied to a comparable device. Distinguishing a region satisfying the condition from a region not satisfying the condition in the displayed output, as taught by Jo et al., would enhance the base device of Yoo et al. by intuitively directing a user’s attention to a region(s) of the image that is associated with the part of the target object that needs to be repositioned thereby simplifying the task of repositioning a face region of a user and making the base device of Yoo et al. more user-friendly. Furthermore, this modification would have been prompted by the teachings and suggestions of Yoo et al. that the captured photograph may include a plurality of people, that the guide GUI can be implemented in various forms and that the guide GUI may include a plurality of graphic items that may be respectively displayed on different XYZ axes, see at least page 3 paragraph 0054, page 5 paragraph 0085 and page 10 paragraphs 0157 - 0159, 0161 and 0165 of Yoo et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a region(s) satisfying the condition would be distinguished from a region(s) not satisfying the condition in the displayed output so as to enhance the user-friendliness of the base device of Yoo et al. by enabling a user’s attention to be quickly and intuitively directed to a region(s) of the image that is associated with the part of the target object that needs to be repositioned and thereby further simplifying the repositioning process for users. Therefore, it would have been obvious to combine Yoo et al. with Jo et al. to obtain the invention as specified in claim 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Eshima et al. U.S. Publication No. 2020/0242335 A1; which is directed towards an apparatus and method for acquiring information for recognizing an object in real space, wherein a normal on at least a part of a face of the object is estimated from an image of the object and information is output for guiding a change in position of the user to capture a more suitable image of the object for recognition.
b.	Kobayashi et al. U.S. Publication No. 2017/0236301 A1; which is directed towards an image capturing apparatus for guiding a user to position a camera to capture an image matching a position and orientation of a previously captured image. 
c.	Rourke et al. U.S. Publication No. 2017/0018067 A1; which is directed towards a method and device for inspecting an installed component, wherein images of the installed component are analyzed to determine whether or not the component is installed correctly based on, for example, an incorrect or unexpected orientation of a part of the installed component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667